Exhibit 10.8

TRACON PHARMACEUTICALS, INC.

EMPLOYMENT AGREEMENT

For

MARK WIGGINS

This Employment Agreement (the “Agreement”) is made and entered into effective
as of May 29, 2018 (the “Effective Date”), by and between TRACON
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and Mark Wiggins
(the “Executive”). The Company and Executive are hereinafter collectively
referred to as the “Parties”, and individually referred to as a “Party”.

Recitals

Whereas, the Company desires to employ Executive to provide personal services to
the Company in that capacity, and wishes to provide Executive with certain
compensation and benefits in return for such services, and Executive wishes to
be so employed and to receive such benefits; and

Whereas, the Company and Executive wish to enter into this Agreement to define
their mutual rights and duties with respect to Executive’s compensation and
benefits;

Now, Therefore, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the Parties, intending to
be legally bound, agree as follows:

Agreement

1.Employment by the Company.

1.1Position.  Executive shall serve as the Company’s Chief Business
Officer.  During the term of Executive’s employment with the Company, Executive
will devote Executive’s best efforts and substantially all of Executive’s
business time and attention to the business of the Company, except as permitted
in Section 10 below, and except for approved vacation periods and reasonable
periods of illness or other incapacities permitted by the Company’s general
employment policies.  

1.2Duties and Location.  Executive shall report to the Company’s Chief Executive
Officer (the “CEO”), and shall have such duties and responsibilities as are
customary for the position of Chief Business Officer.  Executive’s primary
office location shall be the Company’s San Diego, California office.  The
Company reserves the right to reasonably require Executive to perform
Executive’s duties at places other than Executive’s primary office location from
time to time, and to require reasonable business travel.

1.3Policies and Procedures.  The employment relationship between the Parties
shall be governed by the general employment policies and practices of the
Company,

1.

--------------------------------------------------------------------------------

 

except that when the terms of this Agreement differ from or are in conflict with
the Company’s general employment policies or practices, this Agreement shall
control.

2.Compensation.

2.1Salary.  Executive shall receive a base salary at the rate of $350,000 per
year, subject to standard payroll deductions and withholdings and payable in
accordance with the Company’s regular payroll schedule.  

2.2Bonus.  Executive will be eligible for an annual discretionary bonus of up to
forty-percent (40%) of Executive’s base salary in effect during the bonus year
(the “Annual Bonus”).  Whether Executive receives an Annual Bonus for any given
year, and the amount of any such Annual Bonus, will be determined by the
Company’s Board of Directors (the “Board”) (or the Compensation Committee
thereof) in its sole discretion, based upon the Company’s and Executive’s
achievement of objectives and milestones to be determined on an annual basis by
the Board (or the Compensation Committee thereof).  No Annual Bonus amount is
guaranteed and, in addition to the other conditions for earning such Annual
Bonus, Executive must remain an employee in good standing of the Company on the
scheduled Annual Bonus payment date in order to earn any Annual Bonus.   

3.Standard Company Benefits. Executive shall be entitled to participate in all
employee benefit programs for which Executive is eligible under the terms and
conditions of the benefit plans that may be in effect from time to time and
provided by the Company to its employees.  The Company reserves the right to
cancel or change the benefit plans or programs it offers to its employees at any
time. Executive will be included as an insured under the Company’s D&O insurance
policy to the same extent as other executive officers of the Company.

4.Vacation.  Executive shall be entitled to accrue vacation at the rate of four
(4) weeks per year (maximum vacation accrual caps will be in accordance with the
Company’s vacation policy).

5.Expenses.  The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in furtherance or in
connection with the performance of Executive’s duties hereunder, in accordance
with the Company’s expense reimbursement policy as in effect from time to time.

6.Equity.  As an inducement to Executive’s commencement of employment with the
Company, and subject to approval by the Company’s Compensation Committee,
Executive will be granted a non-statutory stock option to purchase up to 280,000
shares of common stock of the Company (the “Option”). The Option will be an
“Inducement Award” pursuant to and subject to the terms of the Company’s 2015
Equity Incentive Plan (the “Plan”) and its form of stock option agreement, in
the forms to be provided to Executive, as well as compliance with applicable
securities laws.  The Option will have an exercise price equal to the closing
price of the Company’s common stock on the applicable date of grant and will
vest beginning on Executive’s employment start date (the “Vesting Commencement
Date”). Subject to Executive’s continued provision of services to the Company
through the applicable vesting dates, the Option

2.

--------------------------------------------------------------------------------

 

will vest as follows: 25% of the total number of shares subject to the Option
will vest on the first anniversary of the Vesting Commencement Date and 1/36th
of the remaining number of shares subject to the Option will vest on each
monthly anniversary thereafter so that the Option would fully vest on the four
(4) year anniversary of the Vesting Commencement Date.

7.Termination of Employment.

7.1At-Will Employment.  Executive’s employment relationship is at-will.  Either
Executive or the Company may terminate the employment relationship at any time,
with or without cause or advance notice.

7.2Termination Benefits.  In the event that Executive’s employment terminates
for any reason, including due to Executive’s death or disability, no further
payments shall be due under this Agreement, except that Executive shall be
entitled to any amounts earned, accrued or owing but not yet paid under Section
2 above, any benefits accrued or earned under the Company’s benefit plans and
programs or to which Executive is otherwise entitled under applicable law, and
any outstanding equity awards vested as of the termination date, which awards
must be exercised within 90 days of the termination date or the earlier
expiration of such equity award, whichever occurs first. Executive may also be
eligible for other post-employment payments and benefits pursuant to the terms
and conditions of that certain June 2, 2014 TRACON Pharmaceuticals, Inc.
Severance Plan (the “Severance Plan”), and the Severance Agreement entered into
by and between Executive and the Company concurrently with this Agreement (the
“Severance Agreement”).  

8.Section 409A.  It is intended that all of the benefits and other payments
payable under this Agreement satisfy, to the greatest extent possible, the
exemptions from the application of Code Section 409A and this Agreement will be
construed to the greatest extent possible as consistent with those provisions,
and to the extent not so exempt, this Agreement (and any definitions hereunder)
will be construed in a manner that complies with Section 409A.    

9.Proprietary Information Obligations.

9.1Confidential Information Agreement.  As a condition of employment, and in
consideration for the benefits provided for in this Agreement and the Severance
Agreement, Executive shall sign and comply with the Company’s Employee
Proprietary Information and Inventions Agreement (the “Confidential Information
Agreement”).

9.2Third-Party Agreements and Information.  Executive represents and warrants
that Executive’s employment by the Company does not conflict with any prior
employment or consulting agreement or other agreement with any third party, and
that Executive will perform Executive’s duties to the Company without violating
any such agreement.  Executive represents and warrants that Executive does not
possess confidential information arising out of prior employment, consulting, or
other third party relationships, that would be used in connection with
Executive’s employment by the Company, except as expressly authorized by that
third party.  During Executive’s employment by the Company, Executive will use
in the performance of Executive’s duties only information which is generally
known and used by persons with training and experience comparable to Executive’s
own, common knowledge in the

3.

--------------------------------------------------------------------------------

 

industry, otherwise legally in the public domain, or obtained or developed by
the Company or by Executive in the course of Executive’s work for the Company.  

10.Outside Activities During Employment; Non-Competition.

10.1Outside Activities.  During Executive’s employment with the Company,
Executive may engage in civic and not-for-profit activities so long as such
activities do not interfere with the performance of Executive’s duties hereunder
or present a conflict of interest with the Company.  Subject to the restrictions
set forth herein and in the Confidential Information Agreement, and only with
prior written disclosure to and consent of the Board, Executive may engage in
other types of business or public activities.  The Board may rescind such
consent if the Board determines, in its reasonable discretion, that such
activities compromise or threaten to compromise the Company’s business interests
or conflict with Executive’s duties to the Company.  Notwithstanding the
foregoing, and so long as such activities (individually or in the aggregate) do
not present a time commitment which conflicts with Executive’s duties to the
Company, (i) Executive shall be permitted to continue his current Board of
Director roles with Zogenix, Inc. and SelectION, Inc.; (ii) Executive may
continue activities with a maximum of two clients at any one time through his
pre-existing consulting business (BioPharma Business Development, LLC) at times
other than usual business hours for a period of time of two years from execution
of this agreement, and (iii) Executive may manage his personal investments.

10.2Non-Competition During Employment.  During Executive’s employment with the
Company, Executive will not, without the prior written consent of the Board,
directly or indirectly serve as an officer, director, stockholder, employee,
partner, proprietor, investor, joint venturer, associate, representative or
consultant of any person or entity engaged in, or planning or preparing to
engage in, business activity competitive with any line of business engaged in
(or planned to be engaged in) by the Company; provided, however, that Executive
may purchase or otherwise acquire up to (but not more than) one percent (1%) of
any class of securities of any enterprise (without participating in the
activities of such enterprise) if such securities are listed on any national or
regional securities exchange

11.Dispute Resolution.  To ensure the rapid and economical resolution of
disputes that may arise in connection with Executive’s employment and services
for the Company, Executive and the Company agree that any and all disputes,
claims, or causes of action, in law or equity, including but not limited to
statutory claims, arising from or relating to the enforcement, breach,
performance, or interpretation of this Agreement, Executive’s employment with
and services for the Company, or the termination of Executive’s employment with
and services for the Company, will be resolved pursuant to the Federal
Arbitration Act, 9 U.S.C. §§1-16, and to the fullest extent permitted by law, by
final, binding and confidential arbitration conducted in San Diego, California
(or such other location as mutually agreed by the parties) by JAMS, Inc.
(“JAMS”) or its successors by a single arbitrator.  Both Executive and the
Company acknowledge that by agreeing to this arbitration procedure, they each
waive the right to resolve any such dispute through a trial by jury or judge or
administrative proceeding.  Any such arbitration proceeding will be governed by
JAMS’ then applicable rules and procedures for employment disputes, which can be
found at http://www.jamsadr.com/rules-clauses/ and which will be provided to
Executive upon request.  In any such proceeding, the arbitrator shall (a) have

4.

--------------------------------------------------------------------------------

 

the authority to compel adequate discovery for the resolution of the dispute and
to award such relief as would otherwise be permitted by law; and (b) issue a
written arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award.  Executive and the Company each shall
be entitled to all rights and remedies that either would be entitled to pursue
in a court of law.  Nothing in this Agreement is intended to prevent either the
Company or Executive from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration pursuant to
applicable law.  The Company shall pay all filing fees in excess of those that
would be required if the dispute were decided in a court of law, and shall pay
the arbitrator’s fees and any other fees or costs unique to arbitration.  Any
awards or orders in such arbitrations may be entered and enforced as judgments
in the federal and state courts of any competent jurisdiction.

12.General Provisions.

12.1Notices.  Any notices provided must be in writing and will be deemed
effective upon the earlier of personal delivery (including personal delivery by
fax) or the next day after sending by overnight carrier, to the Company at its
primary office location and to Executive at the address as listed on the Company
payroll.

12.2Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties.

12.3Waiver.  Any waiver of any breach of any provisions of this Agreement must
be in writing to be effective, and it shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.

12.4Complete Agreement.  This Agreement, together with the Severance Plan, the
Severance Agreement, and the Confidential Information Agreement, constitutes the
entire agreement between Executive and the Company with regard to this subject
matter and is the complete, final, and exclusive embodiment of the Parties’
agreement with regard to this subject matter.  This Agreement is entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained herein, and it supersedes any other such promises,
warranties or representations.  It cannot be modified or amended except in a
writing signed by a duly authorized officer of the Company and Executive.

12.5Counterparts.  This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

12.6Headings.  The headings of the paragraphs hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

5.

--------------------------------------------------------------------------------

 

12.7Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of Executive’s duties hereunder and Executive may not assign
any of Executive’s rights hereunder without the written consent of the Company,
which shall not be withheld unreasonably.

12.8Tax Withholding.All payments and awards contemplated or made pursuant to
this Agreement will be subject to withholdings of applicable taxes in compliance
with all relevant laws and regulations of all appropriate government
authorities.  Executive acknowledges and agrees that the Company has neither
made any assurances nor any guarantees concerning the tax treatment of any
payments or awards contemplated by or made pursuant to this
Agreement.  Executive has had the opportunity to retain a tax and financial
advisor and fully understands the tax and economic consequences of all payments
and awards made pursuant to the Agreement.

12.9Choice of Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
California.  

In Witness Whereof, the Parties have executed this Agreement on the day and year
first written above.

TRACON Pharmaceuticals, Inc.

By: /s/ Charles P. Theuer

Charles P. Theuer, M.D., Ph.D.

 

Chief Executive Officer

 

 

Executive

/s/ Mark Wiggins

Mark Wiggins

 

 

 

 

6.